FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 8, 2018




In the Court of Appeals of Georgia
 A18A0808. POLIS et al. v. LING et al.

       MCFADDEN, Presiding Judge.

      This appeal is from a trial court order granting summary judgment to the

defendants in a medical malpractice case on the ground that the action was barred by

the applicable two-year statute of limitation. The undisputed evidence is that the

misdiagnosis, which is the basis of Polis’s claim occurred, at the latest, in June 2014.

The complaint was filed in December 2016. So, there is no genuine issue of material

fact, the defendants were entitled to judgment as a matter of law, and we must affirm.

             To prevail at summary judgment under OCGA § 9-11-56, the
      moving party must demonstrate that there is no genuine issue of material
      fact and that the undisputed facts, viewed in the light most favorable to
      the nonmoving party, warrant judgment as a matter of law. On appeal of
      a grant of summary judgment, this [c]ourt reviews the evidence de novo
      to determine whether a genuine issue of material fact exists or whether
      the movant is entitled to judgment as a matter of law.
MacDowell v. Gallant, ___ Ga. App. ___ (Case No. A17A1864, decided March 1,

2018) (citation omitted).

      So viewed, the evidence shows that on February 17, 2014, Sherry Polis took

her 16-year-old daughter J. B. to Newnan Dermatology. On that date, physician

assistant Elizabeth Ahlstrom, who was supervised by Dr. Mark Ling, prescribed

triamcinolone acetonide cream for eczema on J. B.’s legs. J. B. used the cream as

directed. Near the end of April or beginning of May 2014, she saw purple scar-like

marks on her thighs where she had applied the cream. On May 11, 2014, J. B. showed

the marks on her thighs to her mother. On June 3, 2014, Polis took J. B. back to

Newnan Dermatology for an assessment of the marks. On that date, Dr. Jill Buckthal-

McCuin diagnosed the marks as stretch marks typical for girls of J. B.’s age, told J.

B. that there was no correlation between the cream and the marks, advised J. B. to

continue using the cream for eczema, but directed her not to use it directly on the

marks. The doctor also prescribed another cream for treatment of the marks.

      J. B. used the creams as directed, but the marks on her legs got worse. On

December 22, 2014, J. B and her mother consulted with a dermatologist at the Emory

Clinic, who said that the marks were a known side effect of triamcinolone acetonide


                                         2
cream and that J. B. should stop using it immediately. Pursuant to that doctor’s

instructions, J. B. stopped using the triamcinolone acetonide cream that day. The next

day, December 23rd, Polis spoke on the phone with a doctor at Newnan Dermatology,

who confirmed Dr. Buckthal-McCuin’s earlier instructions that J. B. should continue

to use the triamcinolone acetonide cream for the eczema, but not use it directly on the

marks.

      On December 16, 2016, Polis and J. B. filed a medical malpractice complaint

against Ling, Buckthal-McCuin, Ahlstrom, and Newnan Dermatology. The complaint

alleged in pertinent part that the defendants were negligent in failing to adequately

assess and treat J. B.’s dermatological condition on her thighs, in prescribing

triamcinolone acetonide cream, and in instructing her to continue using the cream

despite the development of the scar-like marks on her thighs. A dermatologist’s

affidavit in support of the medical malpractice complaint alleged that the defendants

had deviated from the standard of care by failing to adequately assess and treat J. B.’s

dermatological condition on her thighs.

      The defendants moved for summary judgment on the ground that the plaintiffs’

medical malpractice claims were barred by the statute of limitation. After a hearing,



                                           3
the trial court granted the motion. Polis and J. B. appeal from that summary judgment

ruling.

              OCGA § 9-3-71 (a) provides: ‘an action for medical malpractice
       shall be brought within two years after the date on which an injury or
       death arising from a negligent or wrongful act or omission occurred.’ In
       most cases of negligent treatment and in most cases of misdiagnosis, the
       statute of limitation for medical malpractice will begin running at the
       time of the treatment or misdiagnosis. That is the time that the injury
       generally occurs.

McCord v. Lee, 286 Ga. 179, 180 (684 SE2d 658) (2009) (citations and punctuation

omitted). But with respect to claims that the defendants negligently prescribed

triamcinolone acetonide cream, “the relevant date is when [J. B.] developed [the

marks on her thighs allegedly caused by the cream], as that was the injury.” Deen v.

Pounds, 312 Ga. App. 207, 210 (1) (718 SE2d 68) (2011).

       Based on the evidence, the precise date that the marks developed “would be

difficult, if not impossible, to pinpoint, [but] the record shows that [J. B. first noticed

the marks around the end of April or beginning of May 2014, and showed them to her

mother on May 11, 2014.]” Id. Thus, for purposes of our statute of limitation analysis,

the record shows that the marks developed no later than May 11, 2014. Since the

plaintiffs’ medical malpractice action was filed in December 2016, more than two



                                            4
years after the date of the injury, the claims that the defendants negligently prescribed

the cream are barred by the statute of limitation.

      As for any misdiagnosis claims, the latest date upon which a misdiagnosis

could have occurred was June 3, 2014, when Dr. Buckthal-McCuin told J. B. that the

marks on her thighs were stretch marks typical for girls her age, that there was no

correlation between the cream and the marks, and that J. B. should continue using the

triamcinolone acetonide cream for eczema.

      The law is well established that in most misdiagnosis cases, the injury
      begins immediately upon the misdiagnosis; the misdiagnosis itself is the
      injury and not the subsequent discovery of the proper diagnosis. Thus,
      the fact that the patient did not know the medical cause of her suffering
      does not affect the applicability of OCGA § 9-3-71 (a). The true test to
      determine when the cause of action accrued is to ascertain the time when
      the plaintiff could first have maintained [her] action to a successful
      result. [Moreover, our Supreme Court] has rejected [the] argument that
      after an initial misdiagnosis, a doctor’s continued failure to recognize
      the patient’s problem constitutes a continuing tort. In addition, there is
      no evidence in the record to support [any] contention that [the
      defendants] committed a separate act of negligence by continuing to
      prescribe [the cream]. [The defendants’] alleged failure to correct any
      previous negligence does not constitute additional acts of negligence.

Goodman v. Satilla Health Svcs., 290 Ga. App. 6, 8 (658 SE2d 792) (2008) (citations

and punctuation omitted). See also McCord, supra at 180; Kaminer v. Canas, 282 Ga.

830, 831-832 (1) (653 SE2d 691) (2007). Because the complaint in this case was filed


                                           5
in December 2016, more than two years after the latest possible misdiagnosis, any

such claims are “barred by the two-year limitation period.” Goodman, supra.

      Judgment affirmed. Ray and Rickman, JJ., concur.




                                        6